Exhibit 10.1

 

THIS WARRANT HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE (THE “STATE
LAWS”).  THIS WARRANT MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED OR
OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, IN THE ABSENCE OF SUCH REGISTRATION
OR QUALIFICATION OR THE AVAILABILITY OF AN APPLICABLE EXEMPTION FROM THE
REGISTRATION AND QUALIFICATION REQUIREMENTS OF SUCH ACT AND STATE LAWS EVIDENCED
BY AN OPINION OF LEGAL COUNSEL, WHICH OPINION AND LEGAL COUNSEL ARE SATISFACTORY
TO THE PARTNERSHIP.

 

WARRANT TO PURCHASE COMMON UNITS OF

 

AMERICAN MIDSTREAM PARTNERS, LP

 

February 5, 2014

300,000 Common Units

 

This Warrant certifies that, for value received, AIM Midstream Holdings, LLC, or
its registered assigns (collectively, the “Holder”), are entitled to purchase
from American Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), up to 300,000 common units representing limited partner
interests in the Partnership (the “Common Units”) for an exercise price of $0.01
per Common Unit (the “Exercise Price”). This Warrant shall be exercisable as of
and from February 8, 2014 until the tenth anniversary of the date hereof.

 

As used herein, the term “Warrant Exercised Units” refers to the Common Units
issuable upon exercise of this Warrant.  “Common Units” shall mean the common
units of the Partnership, which, for the avoidance of doubt shall not include
the Partnership’s Series A Preferred Units, Series B Units, or other similar
units issued by the Partnership hereafter.  Terms used but not defined in this
Warrant are defined in the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership dated August 9, 2013, as amended (the “Fourth A/R
Partnership Agreement”).

 

This Warrant, together with all warrants issued upon transfer, exchange or in
replacement hereof pursuant to Section 4 (collectively, the “Warrants”), is
subject to the following additional terms, provisions and conditions:

 

Section 1.                                           Manner of Exercise;
Issuance of Certificates; Payment for Warrant Exercised Units.  Subject to the
provisions hereof, this Warrant (i) may be exercised by the Holder, in whole or
in part, on or after the date hereof and (ii) must be exercised by the Holder,
in whole, if a Series A Change of Control occurs, in each case by the surrender
of this Warrant, together with a completed Exercise Agreement in the form
attached hereto, to the Partnership during normal business hours on any Business
Day at the Partnership’s office in Denver, Colorado (or such other office or
agency of the Partnership as it may designate by notice to the Holder).  Payment
of the Exercise Price shall be made by the Holder in cash, by wire transfer of
immediately available funds,  by certified or official bank check or pursuant to
the Conversion Right (defined below).

 

In lieu of the payment of the Exercise Price in cash, by wire transfer of
immediately available funds,  by certified or official bank check, Holder shall
have the right (but not the obligation), to require the Partnership to convert
this Warrant, in whole or in part, into Common Units (the “Conversion Right”). 
Upon exercise of the Conversion Right, the Partnership shall deliver to Holder
(without payment by Holder of any of the Exercise Price) that number of Warrant
Exercised Units equal to the number Common Units set forth on any Exercise
Agreement less a number of common units equal to the quotient obtained by
dividing (x) the aggregate Exercise Price for the number of Common Units set
forth on the Exercise Agreement by (y) the closing trading price of one (1)
Common Unit on the day immediately prior to the exercise of the Conversion
Right. The Warrant Exercised Units so purchased or converted shall be deemed to
be issued to the Holder or its designees as the record owner of such Common
Units as of the close of business on the date or dates on which this Warrant
shall have been surrendered, the completed Exercise Agreement delivered and
payment (by means of wire transfer of immediately available funds,  by certified
or official bank check or pursuant to the Conversion Right)  made for such
Warrant Exercised Units as aforesaid.

 

--------------------------------------------------------------------------------


 

If this Warrant has been exercised in part, the Partnership shall, at the time
of delivery of the acknowledgement reflecting the ownership of the Warrant
Exercised Units, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased Common Units called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant, or, at the
request of Holder, appropriate notation may be made on this Warrant and the same
returned to Holder.

 

Section 2.                                           Certain Actions
Prohibited.  The Partnership will not, by amendment of the Fourth A/R
Partnership Agreement or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but will at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder of
this Warrant in order to protect the exercise privilege of the Holder of this
Warrant against dilution or other impairment, consistent with the tenor and
purpose of this Warrant.

 

Section 3.                                           Anti-Dilution Provisions
and Other Adjustments. The number and kind of securities purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment,
from time to time, as follows:

 

(a)                                 Consolidation or Merger.  If, at any time
while this Warrant remains outstanding and unexpired, the Partnership shall
(i) consolidate or merge with any other entity (regardless of whether the
Partnership is the continuing or surviving entity, except that in connection
with a consolidation or merger where the Partnership is not the continuing or
surviving entity, the Common Units shall be changed into or exchanged for units,
stock or other securities of the surviving entity or cash or any other
property), (ii) transfer all or substantially all of its properties or assets to
any other person or entity or (iii) effect a capital reorganization or
reclassification of the Common Units, the Partnership, or such successor entity
as the case may be, shall, without payment of any additional consideration
therefor, execute a new warrant providing that the Holder shall have the right
to exercise such new warrant (upon terms no less favorable to the Holder than
those applicable to this Warrant and immediately exercisable) and to receive
upon such exercise, in lieu of each Common Unit theretofore issuable upon
exercise of this Warrant, the kind and amount of units, shares of stock or other
securities, money or property receivable upon such capital reorganization,
reclassification, change, consolidation, merger or sale or conveyance by the
holder of one Common Unit issuable upon exercise of this Warrant had it been
exercised immediately prior to such capital reorganization, reclassification,
change, consolidation, merger or sale or conveyance.  The provisions of this
Section 3(a) shall similarly apply to successive capital reorganizations,
reclassifications, changes, consolidations, mergers, sales and conveyances.

 

(b)                                 Dividends and Distributions in Common
Units.  If the Partnership shall pay or make a dividend or other distribution on
its Common Units in additional Common Units, the Exercise Price in effect at the
opening of business on the day following the date fixed for the determination of
unitholders entitled to receive such dividend or other distribution (the
“Determination Date”) shall be reduced by multiplying such Exercise Price by a
fraction, (i) the numerator of which shall be the number of Common Units
outstanding as of the close of business on the Determination Date and (ii) the
denominator of which shall be the sum of (x) the number of Common Units
outstanding at the close of business on the Determination Date and (y) the total
number of Common Units constituting such dividend or other distribution.  Such
reduction shall become effective immediately after the opening of business on
the day following the Determination Date.  For the purposes of this
Section 3(b), the number of Common Units at any time outstanding shall not
include Common Units held in the treasury of the Partnership.  The Partnership
will not pay any dividend or make any distribution on Common Units held in the
treasury of the Partnership.

 

(c)                                  Unit Splits or Combinations.  In case the
outstanding Common Units shall be subdivided into a greater number of Common
Units, the Exercise Price in effect at the opening of business on the day
following the day upon which such subdivision becomes effective shall be
reduced, and, conversely, in case the outstanding Common Units shall each be
combined into a smaller number of Common Units, the Exercise Price in effect at
the opening of business on the day following the date upon which such
combination becomes effective shall be increased, in each case, to equal the
product of the Exercise Price in effect on such date and a fraction, (i) the
numerator of which shall be the number of Common Units outstanding immediately
prior to such subdivision or combination, as applicable, and (ii) the
denominator of which shall be the number of Common Units outstanding

 

2

--------------------------------------------------------------------------------


 

immediately after such subdivision or combination, as applicable.  Such
reduction or increase, as applicable, shall become effective immediately after
the opening of business on the day following the day upon which such subdivision
or combination becomes effective (the “Alteration Date”).

 

(d)                                 Reclassifications.  The reclassification or
change of Common Units (other than any reclassification upon a consolidation or
merger to which Section 3(a) shall apply) into securities, including securities
other than Common Units, shall be deemed to involve (i) a distribution of such
securities other than Common Units to all holders of Common Units (and the
effective date of such reclassification shall be deemed to be the Determination
Date within the meaning of Section 3(b)), and (ii) a subdivision or combination,
as applicable, of the number of Common Units outstanding immediately prior to
such reclassification into the number of Common Units outstanding immediately
thereafter (and the effective date of such reclassification shall be deemed to
be the Alteration Date within the meaning of Section 3(c)).

 

(e)                                  Adjustment of Number of Units.  Upon each
adjustment in the Exercise Price pursuant to any provision of this Section 3,
the number of Common Units purchasable hereunder at the Exercise Price shall be
adjusted, to the nearest whole Common Unit, to the product obtained by
multiplying such number of Common Units purchasable immediately prior to such
adjustment in the Exercise Price by a fraction, (i) the numerator of which shall
be the Exercise Price immediately prior to such adjustment and (ii) the
denominator of which shall be the Exercise Price immediately thereafter.

 

(f)                                   Other Provisions Applicable to Adjustments
Under This Section.  The following provisions will be applicable to the making
of adjustments in the Exercise Price provided in this Section 3:

 

(i)                                     No adjustment in the Exercise Price need
be made under Section 3(b) if the Partnership issues or distributes (or holds in
a segregated manner pending exercise of this Warrant into Common Units and upon
such exercise distributes) to the Holder the Common Units, evidences of
indebtedness, assets, rights, options or warrants referred to in those
paragraphs that such Holder would have been entitled to receive had this Warrant
been exercised for Common Units prior to the happening of such event or the
record date with respect thereto.

 

(ii)                                  All calculations under this Section 3
shall be made to the nearest 1/100th of a cent or to the nearest whole Common
Unit, as applicable.  No adjustment in the Exercise Price shall be required
unless such adjustment (plus any adjustments not previously made by reason of
this Section 3(f)(ii)) would require an increase or decrease of at least 1% in
such Exercise Price.

 

(g)                                  Notice to the Holder.  The Partnership will
deliver to the Holder written notice, at the same time and in the same manner
that it is required to give such notice under the Fourth A/R Partnership
Agreement of any event or transaction potentially giving rise to an adjustment
or modification of the terms and provisions of the Warrant Exercised Units.  The
Partnership will take all steps reasonably necessary in order to insure that the
Holder is able to exercise this Warrant prior to the time of such event or
transaction so as to participate in or vote with respect to such event or
transaction.

 

Section 4.                                           Transfer, Exchange and
Replacement of Warrant; Representations and Covenants.

 

(a)                                 Warrant Transferable.  The Holder of this
Warrant may transfer and assign it to any Affiliate, provided that such party is
an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
as presently in effect. The Holder of this Warrant may not transfer and assign
it to any other person without the prior written consent of the Partnership. 
The permitted or approved transfer of this Warrant and all rights hereunder, in
whole or in part, is registrable at the office or agency of the Partnership
referred to in Section 5 by the Holder in person or by his duly authorized
attorney, upon surrender of this Warrant properly endorsed. Upon any permitted
or approved transfer of this Warrant to any person, other than a person who is
at that time a holder of other Warrants, the Partnership shall have the right to
require the Holder and the transferee to make customary representations to the
extent reasonably necessary to assure that the transfer will comply with the
Securities Act and any applicable state securities laws.  The Holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant,
when endorsed in blank, shall be deemed negotiable, and that the Holder, when
this Warrant shall have been so endorsed, may be treated by the Partnership

 

3

--------------------------------------------------------------------------------


 

and all other persons dealing with this Warrant as the absolute owner and holder
for any purpose and as the person entitled to exercise the rights represented by
this Warrant and to the registration of transfer hereof on the books of the
Partnership; but until due presentment for registration of transfer on such
books the Partnership may treat the registered Holder as the owner and holder of
this Warrant for all purposes, and the Partnership shall not be affected by any
notice to the contrary.

 

(b)                                 Warrant Exchangeable for Different
Denominations.  This Warrant is exchangeable, upon the surrender of this Warrant
by the Holder at the office or agency of the Partnership referred to in
Section 5, for new warrants of like tenor representing in the aggregate the
right to purchase the number of Common Units which may be purchased hereunder,
each of such new warrants to be imprinted with the same legend appearing on the
face of this Warrant and to represent the right to purchase such number of
Common Units as shall be designated by the Holder at the time of such surrender.

 

(c)                                  Replacement of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Partnership of the loss, theft,
destruction, or mutilation of this Warrant and, in the case of any such loss,
theft, or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Partnership, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Partnership, at
its expense, will execute and deliver, in lieu thereof, a new warrant of like
tenor.

 

(d)                                 Cancellation; Payment of Expenses.  Upon the
surrender of this Warrant in connection with any transfer, exchange, or
replacement as provided in Section 4(c), this Warrant shall be promptly
cancelled by the Partnership.  The Partnership shall pay all taxes (other than
securities transfer taxes) and all other expenses and charges payable in
connection with the preparation, execution and delivery of Warrants pursuant to
this Section 4.

 

(e)                                  Register.  The Partnership shall maintain,
at its office in Denver, Colorado (or such other office or agency of the
Partnership as it may designate by notice to the Holder), a register for this
Warrant, in which the Partnership shall record the name and address of the
person in whose name this Warrant has been issued, as well as the name and
address of each transferee and each prior owner of this Warrant.

 

(f)                                   Representations and Covenants of the
Partnership.  The Partnership represents and covenants as of the date hereof and
as of the date of any exercise hereof that:

 

1.                                      The Partnership is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

 

2.                                      The Warrant has been duly authorized,
validly issued and is a valid and binding obligation of the Partnership,
enforceable against the Partnership in accordance with the terms hereof (except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)).

 

3.                                      All Warrant Exercised Units have been
duly authorized and will, when issued, be validly issued, fully paid and
nonassessable (except to the extent such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act).

 

4.                                      The issuance of the Warrant does not,
and the issuance of the Warrant Exercised Units upon exercise of the Warrant
will not, conflict with (i) the Partnership’s certificate of limited
partnership, (ii) the Fourth A/R Partnership Agreement, (iii) any other
agreement of the Partnership or (iv) any applicable laws (except in the case of
clauses (iii) and (iv) for such conflict that would not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
condition (financial or other), results of operations, unitholders’ equity,
properties or business of the Partnership).

 

4

--------------------------------------------------------------------------------


 

5.                                      Upon the exercise of this Warrant, the
issuance of the Warrant Exercised Units will not be subject to any preemptive or
similar rights, other than pursuant to Sections 5.2 and 5.8 of the Fourth A/R
Partnership Agreement.

 

(g)                                  Representations and Covenants of the
Holder.  The Holder is acquiring this Warrant and will acquire the Warrant
Exercised Units for its own account, with no present intention of distributing
or reselling this Warrant or the Warrant Exercised Units or any part thereof in
violation of applicable securities laws.  The Holder acknowledges that this
Warrant has not been, and when issued the Warrant Exercised Units will not be,
registered under the Securities Act or the securities laws of any state in the
United States or any other jurisdiction and may not be offered or sold by such
Holder unless subsequently registered under the Securities Act (if applicable to
the transaction) and any other securities laws or unless exemptions from the
registration or other requirements of the Securities Act and any other
securities laws are available for the transaction.  The Holder represents that
it is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act, as presently in effect.

 

Section 5.                                           Notices.  All notices,
requests, and other communications required or permitted to be given or
delivered hereunder to the Holder of this Warrant shall be in writing, and shall
be personally delivered, or shall be sent by certified or registered mail,
postage prepaid, or by delivery service with proof of delivery, and addressed to
the Holder at the address shown for the Holder on the books of the Partnership,
or at such other address as shall have been furnished to the Partnership by
notice from the Holder.  All notices, requests, and other communications
required or permitted to be given or delivered hereunder to the Partnership
shall be in writing, and shall be personally delivered, or shall be sent by
certified or registered mail, postage prepaid, or by delivery service with proof
of delivery, and addressed to the office of the Partnership at 1400 16th Street,
Suite 310, Denver, Colorado 80202, Attention: General Counsel, or at such other
address as shall have been furnished to the Holder of this Warrant by notice
from the Partnership.  Any such notice, request, or other communication may be
sent by facsimile but shall in such case be subsequently confirmed by a writing
personally delivered or sent by certified or registered mail as provided above. 
All notices, requests, and other communications shall be deemed to have been
given either at the time of the delivery thereof to (or the receipt by, in the
case of a facsimile) the person entitled to receive such notice at the address
of such person for purposes of this Section 5 or, if mailed, at the completion
of the third full day following the time of such mailing thereof to such
address, as the case may be.

 

Section 6.                                           GOVERNING LAW.  THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY CHOICE OF LAW PRINCIPLES OF
SUCH STATE.

 

Section 7.                                           Remedies.  The Partnership
stipulates that the remedies at law of the Holder of this Warrant in the event
of any default or threatened default by the Partnership in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate, and that such terms may be specifically enforced by a decree for the
specific enforcement of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

 

Section 8.                                           Miscellaneous.

 

(a)                                 Amendments.  This Warrant and any provision
hereof may not be changed, waived, discharged, or terminated orally, but only by
an instrument in writing signed by the party (or any predecessor in interest
thereof) against which enforcement of the same is sought.

 

(b)                                 Descriptive Headings.  The descriptive
headings of the several sections of this Warrant are inserted for purposes of
reference only, and shall not affect the meaning or construction of any of the
provisions hereof.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership has caused this Warrant to be signed by its
duly authorized officer on this 5th day of February, 2014.

 

 

AMERICAN MIDSTREAM PARTNERS, LP

 

 

 

By:

 American Midstream GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Stephen W. Bergstrom

 

Name:

Stephen W. Bergstrom

 

Title:

President and Chief Executive Officer

 

Signature Page to Warrant

 

--------------------------------------------------------------------------------


 

FORM OF EXERCISE AGREEMENT

 

Dated:

 

To:

American Midstream Partners, LP

 

1614 15th Street, Suite 300

 

Denver, CO 80202

 

Attention:  General Counsel

 

The undersigned, Holder of the foregoing Warrant, hereby elects to exercise
purchase rights represented thereby for, and to purchase thereunder,
                   Common Units covered by such Warrant pursuant to Section 1 of
such Warrant, herewith makes payment in full for such Common Units by

 

cash, by wire transfer of immediately available funds,  by certified or official
bank check or certified or official bank check

 

[          ] Common Units pursuant to the Conversion Right

 

The undersigned requests that certificates for such Common Units be issued in
the name of, and delivered to                           .

 

The undersigned, Holder of the foregoing Warrant, is acquiring such Common Units
for its own account, with no present intention of distributing or reselling such
units or any part thereof in violation of applicable securities laws.  The
Holder acknowledges that such units have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state in the United States or any other jurisdiction and may not be
offered or sold by such Holder unless subsequently registered under the
Securities Act (if applicable to the transaction) and any other securities laws
or unless exemptions from the registration or other requirements of the
Securities Act and any other securities laws are available for the transaction. 
The Holder represents that it is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act.

 

 

 

Signature:

 

 

Title of Signing Officer or Agent

 

(if any):

 

 

 

 

 

Note:

The above signature should correspond exactly with the name on the face of the
within Warrant or with the name of the assignee appearing in the assignment
form.

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights represented by and under the within Warrant, with respect to the number
of Common Units covered thereby set forth below, to:

 

Name of Assignee

 

Address

 

No. of Common Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby irrevocably constitutes and appoints
                                       as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named Partnership, with full power of
substitution in the premises.

 

 

Dated:                        ,

 

In the presence of

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Signature:

 

 

Title of Signing Officer or Agent

 

(if any):

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note:

The above signature should correspond exactly with the name on the face of the
within Warrant.

 

--------------------------------------------------------------------------------